EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Gregory M. Reilly on 1/11/2021.

The application has been amended as follows: 
Amend claim 19: A method for manufacturing the sandwich panel of claim 1, comprising: a) preparing a core layer of non-woven fiber structure having a polyester-based fiber and a binder, the core layer having 3 to 0.8 g/cm3; b) forming an adhesive layer on at least one surface of the core layer; and c) forming a skin layer on the adhesive layer, wherein the surface roughness (Ra) of the core layer has a range of 5 to 10um.

Election/Restrictions
Claims 1-18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 19-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 6/9/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 recites: “A sandwich panel comprising a core layer of non-woven fiber structure having a polyester-based fiber and a binder, the core layer having an apparent density of 0.5 g/cm3 to 0.8 g/cm3; a skin layer laminated on at least one surface of the core layer; and an adhesive layer for bonding the core layer and the skin layer, wherein a coefficient of linear expansion of the adhesive layer (ACL: Adhesive Coefficient of Linear expansion), a coefficient of linear expansion of the core layer (CCL: Core Coefficient of Linear expansion), and a coefficient of linear expansion of the skin layer (SCL: Skin Coefficient of Linear expansion) satisfy equation 1 and equation 2 below: [Equation 1] 1.6≤ACL/CCL≤3.0 [Equation 2] 3.0≤CCL/SCL≤6.5.”
The closest prior art, Fisher et al (USPGPUB 2008/0248278), discloses porous fiber-reinforced thermoplastic polymer composite sheets that are free of halogen containing flame and smoke emission retardants and comprise poly(arylene ether) resin [0001]. The porous core layer comprises discontinuous fibers bonded together with a thermoplastic material comprising poly(arylene ether) [0005]. The core layer has a density of 0.2 to 1.5 g/cc, more specifically, 0.3 to 1.0 g/cc and can be non-woven [0013]. In one embodiment, fiber reinforced thermoplastic composite sheet 10 includes one porous core layer 12 and skins 14 and 16 laminated to outer surfaces 18 and 20 of core layer 12 [0091] [Fig. 1].

    PNG
    media_image1.png
    244
    577
    media_image1.png
    Greyscale

The skins can be bonded to the core layer using adhesives (A sandwich panel comprising a core layer of non-woven fiber structure having a fiber and a binder which has an apparent density of 0.5 g/cm3 to 0.8 g/cm3; a skin layer laminated on at least one surface of the core layer; and an adhesive layer for bonding the core layer and the skin layer) [0094]. Synthetic fibers can be used for the porous core layer and combinations of different types of fibers can also be used [0014]. The thermoplastic materials used in making the core layer can be in the form of short fibers which can enhance the cohesion of the web structure during manufacture [0017]. The thermoplastic material can include polyester (a core layer of non-woven fiber structure having a polyester-based fiber) [0030].
Fisher fails to disclose the claimed relationships between the coefficient of linear expansions of the core layer, the adhesive layer, and the skin layer.
Claims 2-24 are allowed as depending on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASPER SABERI whose telephone number is (571)272-6294.  The examiner can normally be reached on Monday through Friday; 9 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank J Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JASPER SABERI
Examiner
Art Unit 1781



/JASPER SABERI/Examiner, Art Unit 1781